Citation Nr: 9917870	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  93-28 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hearing loss of the right ear.

2.  Entitlement to a compensable disability evaluation for 
hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of the 
Seattle, Washington Department of Veterans Affairs (VA) 
Regional Office (RO).  In July 1993, the veteran's claims 
file was transferred to the San Diego, California VA RO.

In March 1996, the Board remanded, inter alia, the issues of 
(1) whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD), and (2) entitlement to 
service connection for tinnitus.  In a June 1997 rating 
decision, service connection was granted for post-traumatic 
stress disorder (PTSD) and a 10 percent disability rating was 
assigned, both effective April 12, 1991.  In an April 1998 
rating decision, a 70 percent disability rating for PTSD was 
assigned, effective April 21, 1991.  Service connection for 
tinnitus was also granted and a noncompensable rating was 
assigned, both effective August 17, 1992.  The veteran has 
not expressed disagreement with the effective date of the 
grant of service connection for tinnitus or the assignment of 
a noncompensable rating.  In a December 1998 rating decision, 
clear and unmistakable error was found in the April 1998 
rating decision with regard to the assignment of a 70 percent 
disability rating for PTSD; a 100 percent disability rating 
for PTSD was assigned, effective April 21, 1991.  In February 
1999, the veteran raised the issues of (1) entitlement to an 
earlier effective date for the grant of service connection 
for PTSD and (2) whether there were clear and unmistakable 
errors in the 1987 rating decisions that denied service 
connection for PTSD.  In a March 1999 rating decision, an 
earlier effective date for the grant of service connection 
for PTSD was denied, and the RO found that there was not 
clear and unmistakable error in the April 1987 rating 
decision.  The veteran has not expressed disagreement with 
the March 1999 rating decision.  Therefore, the issues are as 
stated on the title page.  However, the RO did not adjudicate 
whether there was clear and unmistakable error in the July 
1987 rating decision, which also denied service connection 
for PTSD.  This issue is not ripe for appellate review.  It 
is referred to the RO for appropriate action. 

The veteran testified at the December 1993 hearing that he 
could no longer pursue a career as a singer because of his 
hearing loss.  T. at 3.  Therefore, he has raised the issue 
of an extraschedular evaluation for his left ear hearing loss 
and the RO had not specifically addressed it.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") held the Board has jurisdiction to determine 
whether the veteran has presented evidence warranting 
referral for consideration of an extraschedular rating as 
long as the veteran would not be prejudiced by the Board 
considering the issue in the first instance.  In order to 
ensure that the veteran's due process rights are protected, 
the Board refers the matter of an extraschedular evaluation 
for service-connected hearing loss to the RO for appropriate 
action.  

In May 1999, the Board requested the opinion of an expert 
with the Veterans Health Administration (VHA) in response to 
the appellant's claim of whether new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for hearing loss of the right ear.  The 
opinion was prepared later that month, and subsequent to 
review of the opinion, an additional statement was prepared 
by the appellant's representative and included in the file on 
June 7, 1999.


FINDINGS OF FACT

1.  Service connection for hearing loss of the right ear was 
denied in an unappealed rating decision in December 1989 on 
the basis that his right ear hearing loss was not incurred in 
or aggravated by active service.

2.  The additional evidence added to the record since the 
December 1989 rating decision, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered to fairly decide the merits of the claim.

3.  It has not been shown that the veteran's right ear 
hearing loss increased in severity during active service.

4.  The veteran has Level I hearing in the left ear and, for 
VA purposes, Level I hearing in the right ear.

5.  The veteran's left ear hearing loss does not present an 
unusual disability picture, with such factors as frequent 
periods of hospitalization or marked interference with 
employment.


CONCLUSIONS OF LAW

1.  The December 1989 rating decision that denied the claim 
of entitlement to service connection for hearing loss of the 
right ear is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. 
§ 19.192 (1989).

2.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
hearing loss of the right ear.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (1998).

3.  Hearing loss of the right ear was not aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.304, 3.306 (1998).

4.  A compensable rating for hearing loss of the left ear is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6100 (1998) 
(effective prior to June 10, 1999); 64 Fed. Reg. 25,202-10 
(May 11, 1999) (effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Received to 
Reopen the Claim of Entitlement to Service Connection for 
Hearing Loss of the Right Ear

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. §§ 1110 (West 1991).

The law grants a period of 1 year from the date of the notice 
of the result of the initial determination for the filing of 
a notice of disagreement; otherwise, that determination 
becomes final and may not be reopened unless new and material 
evidence is submitted.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. 
§ 19.192 (1989).  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered to fairly decide the merits of the claim.  Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(1998).

In an unappealed December 1989 rating decision, service 
connection was denied for hearing loss of the right ear on 
the basis that his right ear hearing loss was not incurred in 
or aggravated by active service.  The evidence of record 
included service medical records and a September 1989 VA 
audiometric examination.  Service medical records revealed 
that, on the August 1966 entrance examination, the puretone 
thresholds in the right ear were the following (converted 
from ASA units to ISO (ANSI) units): 45 decibels (dB), 500 
Hertz (Hz); 20 dB, 1000 Hz; 5 dB, 2000 Hz; and 15 dB, 4000 
Hz.  Defective hearing in the right ear, which was not 
considered disabling, was noted.  The examiner did not report 
any other abnormalities of the ears.  On the report of 
medical history with the entrance examination, the veteran 
reported that he had, or had had, ear, nose, or throat 
trouble.  There were no complaints or treatment of hearing 
loss during active service.  On the August 1969 separation 
examination, the puretone thresholds in the right ear were 
the following: 20 dB, 500 Hz; 10 dB, 1000 Hz; 5 dB, 2000 Hz; 
and 30 dB, 4000 Hz.  A hearing loss was not diagnosed, and no 
other abnormality of the ears was noted.  On the report of 
medical history with the separation examination, the veteran 
reported that he had not had any ear, nose, or throat 
trouble.  However, he reported that he had, or had had, a 
hearing loss.  The examiner noted that, except for leg 
cramps, all reported disabilities existed prior to service.

A September 1989 VA audiometry revealed the following 
puretone thresholds.




HERTZ



500
1000
2000
3000
4000
RIGHT
35
10
5
35
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  During the audiometry, the veteran 
reported that he became aware of his hearing loss when he 
returned from his service in the Republic of Vietnam where he 
had noise exposure from guns and grenades.

In a March 1990 rating decision, service connection was again 
denied for hearing loss of the right ear.  However, the 
veteran was not informed of the denial for that particular 
issue.  Therefore, it was not a final denial.  See 38 C.F.R. 
§ 19.114 (1989).

The evidence that will be taken into account in determining 
whether there is a basis for reopening the claim is the 
evidence added to the record since December 1989 because that 
was when the claim was last finally disallowed.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  The evidence since December 
1989 includes the following: service personnel records, 
Social Security Administration records, VA outpatient 
treatment records from 1991 and 1992; an August 1992 VA 
audiometry; a transcript of a December 1993 hearing held at 
the RO in San Diego, California before a traveling member of 
the Board; a December 1997 VA audiometry; and a May 1999 
statement of a VHA expert.

Service personnel records reflect that the veteran was a 
communication center specialist, personnel specialist, and 
clerk typist during his service in the Republic of Vietnam 
and that he was a TAERS clerk and a battery clerk with a 
howitzer battalion at Fort Lewis in Washington state after 
his service in the Republic of Vietnam.  A review of the 
veteran's awards and decorations indicates no awards or 
decorations denoting direct combat participation.

Social Security Administration records reveal that the 
veteran had a right ear hearing impairment in August 1988.  

VA outpatient treatment records from 1991 and 1992 reveal 
that in September 1991, a mild to moderate high frequency 
sensorineural hearing loss in both ears was noted.  In 
November 1991, it was noted that the veteran's hearing had 
been stable since September 1991.  In March 1992, the veteran 
reported that he had a traumatic right ear hearing loss that 
was related to his active service.

On an August 1992 VA audiometry, under the audiological 
history section, it was noted that there was a decrease in 
hearing in both ears since 1968 when there was an explosion 
on the right side, with the right ear hearing loss being 
greater than the left ear hearing loss.  The puretone 
thresholds in the right ear were the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
30
25
50
55

Speech audiometry revealed speech recognition ability of 74 
percent in the right ear.

At the December 1993 hearing, the veteran testified that he 
was exposed to noise from a grenade launcher in the Republic 
of Vietnam, which he had placed on the right side of his 
body.  Hearing Transcript (T.) 3, 9.  He said that his right 
ear hearing had always been worse since that noise exposure.  
Id. at 3.  He also indicated that being attached to an 
artillery unit after his service in the Republic of Vietnam 
did not help his hearing.  Id. at 9.

On a December 1997 VA audiometry, the veteran reported that 
his noise exposure was from mortar blasts and combat in 
Vietnam as well as service in a howitzer unit.

The puretone thresholds in the right ear were the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
25
15
45
45

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear.

In May 1999, a VHA expert, who was a professor of 
otolaryngology-head and neck surgery and the Chief of 
Otolaryngology-Head and Neck Surgery at a VA medical center, 
prepared a statement regarding the veteran's right ear 
hearing loss.  The VHA expert noted that the audiometric data 
on discharge showed better hearing threshold sensitivity than 
on induction.  The doctor indicated that acoustic trauma such 
as from being in proximity to an explosion causes an 
immediate hearing loss (permanent threshold shift).  The 
physician opined that, based on the entrance and separation 
audiometric data, the veteran did not have an immediate 
hearing loss from acoustic trauma in service.  The VHA expert 
concluded that, based on the August 1966 audiometric data and 
the entrance examiner's notation, the veteran had a mild 
right hearing sensitivity impairment on entrance into 
service.  The physician also concluded that the veteran's 
current degree of hearing loss was not reasonably related to 
his service experience. 

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  In this case, the veteran needs 
to present evidence that his right ear hearing loss was 
incurred in or aggravated by active service.

The Board finds that new and material evidence has been 
presented in this case.  Since the last prior denial, more 
specific information has been provided in the form of service 
records and sworn testimony.  Additionally, in the 
audiological history section of the August 1992 VA audiometry 
examination, it was noted that there was a decrease in 
hearing in both ears since 1968 when there was an explosion 
on the right side, with the right ear hearing loss being 
greater than the left ear hearing loss. This evidence is new, 
and it is also probative of whether the veteran's right ear 
hearing loss was incurred in or aggravated during active 
service.  Accordingly, the additional evidence is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim, and the claim of entitlement 
to service connection for hearing loss of the right ear is 
reopened.

II.  Entitlement to Service Connection for Hearing Loss of 
the Right Ear

Since the Board has now found that new and material evidence 
has been presented, it is acknowledged that the RO has not 
yet reviewed the veteran's appeal on a de novo basis with 
regard to the claim of service connection for hearing loss of 
the right ear.  It is also acknowledged that in Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993), the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") held that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider (1) whether the 
claimant has been given both adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and (2) whether, if such 
notice has not been provided, the claimant has been 
prejudiced thereby.  See also Sutton v. Brown, 9 Vet. App. 
553, 564 (1997); Curry v. Brown, 7 Vet. App. 59, 66-67 
(1994).  Generally, Bernard stands for the proposition that 
the Board should not consider issues not considered by the RO 
decision on appeal to it and if the Board does so it should 
do so only with the full and informed participation of the 
appellant.  Id.  In this regard, it is noted that at the 
veteran's personal hearing in December 1993, the veteran's 
representative not only argued that new and material evidence 
had been presented to reopen the claim for service 
connection, but the evidence also substantiated the 
warranting of service connection.  In addition, the statement 
of the case issued in April 1993 contained the pertinent laws 
and regulations regarding service connection claims on a 
direct basis.  Accordingly, any remand by the Board for 
initial RO adjudication would constitute needless delay since 
due process has already been served.  The Board finds that 
additional development is not warranted and adjudication in 
the first instance will not prejudice the veteran's claim on 
appeal or his enjoyment of any statutory and regulatory 
procedural rights.  Bernard, supra.

Under current jurisprudence, once new and material evidence 
has been submitted, the next question is whether the 
appellant has presented evidence of a well-grounded claim.  
Winters v. West, 12 Vet. App. 203 (1999).  The Court has 
defined a well-grounded claim as a claim which is plausible; 
i.e., one that is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the appellant has 
not submitted evidence of a well-grounded claim, there is no 
duty to assist him in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).

Initially, in view of the evidence of record, including the 
veteran's evidentiary assertions that must be presumed to be 
true for purposes of determining whether his claim is well 
grounded, the Board finds that his claim for service 
connection for hearing loss of the right ear is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  King v. Brown, 5 Vet. App. 19 (1993).  It was 
noted in the audiological section of the August 1992 VA 
audiometry that there was a decrease in hearing in both ears 
since 1968 when there was an explosion on the right side.  
Therefore, sufficient evidence has been presented to render 
the claim well grounded.  

The Board also finds that all relevant evidence has been 
obtained and that the duty to assist the claimant is 
satisfied; therefore, the merits of the claim may be 
evaluated.  See Winters, 12 Vet. App. at 206.  In the Board's 
March 1996 remand, the RO was requested to attempt to obtain 
1993 audiological examinations, if available; if not 
available, an examination was to be performed if deemed 
necessary.  In response, the RO made attempts to locate all 
pertinent records.  Additionally, the veteran was afforded a 
VA examination.  Further, the Board obtained a VA expert 
opinion.  Consequently, the duty to assist has been met.   

Every veteran in wartime service should be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.303 
(1998).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991).
 
For any veteran with wartime service, clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  Medical 
facts and principles may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service.  38 C.F.R. 
§ 3.306(b) (1998).

Under 38 U.S.C.A. § 1154 (West 1991), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

If the veteran provides satisfactory lay or other evidence of 
an in-service injury or disease that is consistent with 
circumstances, conditions, or hardships of such service, then 
there is a factual presumption that the alleged injury or 
disease is service-connected.  This presumption is rebuttable 
by clear and convincing evidence to the contrary.  Id. at 
393.  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  Establishing a 
current hearing loss disability is governed by 38 C.F.R. § 
3.385 (1998), which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies (500, 1000, 2000, 3000, 4000 Hertz 
(Hz)) is 40 decibels (dB) or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  

With regard to a preexisting hearing loss, the Court has held 
that the presence of a ratable increase in disability at 
separation would be conclusive of an in-service increase in 
disability.  Hensley, 5 Vet. App. at 163.  Also, where the 
rating schedule does not provide a comprehensive basis for a 
determination as to whether a measured worsening of a 
preexisting condition in a particular case constituted an 
"increase in disability" under 38 U.S.C.A. § 1153 (West 
1991), the evidence of record might clearly establish that 
there had been an "increase in disability" for purposes of 
establishing a presumption of aggravation under 38 U.S.C.A. 
§ 1153 (West 1991) even though it is not clear that such 
increase would have resulted in an increased rating under the 
rating-schedule provisions for that particular disability.  
Id.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as demonstrated by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from a service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated Level I for 
essentially normal acuity, through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Codes 6100-6110 (1998) (effective prior to June 10, 1999); 64 
Fed. Reg. 25,202-10 (May 11, 1999) (effective June 10, 1999) 
(38 C.F.R. § 4.85 was amended on June 10, 1999 but with no 
substantive changes in the language with regard to hearing 
disabilities that are not considered "exceptional patterns 
of hearing impairment" under the amended 38 C.F.R. § 4.86).  
Disability evaluations for hearing impairment are derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

A lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Opinions that are based on a history furnished by the 
appellant and that are unsupported by clinical evidence are 
of low or limited probative value.  Curry v. Brown, 7 Vet. 
App. 59, 68 (1994).  Also, evidence, which is simply 
information recorded by a medical examiner and not enhanced 
by any additional medical comment by that medical 
professional, is not "competent medical evidence."  
LeShore, 8 Vet. App. at 409.

As preliminary matter, even though the veteran has alleged 
that he had noise exposure from combat, 38 U.S.C.A. § 1154 
(West 1991) does not apply because there is no satisfactory 
evidence that he engaged in combat.  While the veteran did 
receive the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal, these decorations, in and of themselves, do 
not show the veteran participated in combat with the enemy.  
In addition, his DD Form 214 contains no reference to any 
combat citations, such as the Purple Heart Medal, the Combat 
Action Ribbon, or other similar combat citations.  The 
veteran's specialty number and title, clerk typist, do not 
support the veteran's contention that he was involved in 
combat with the enemy.

In this case, the veteran had a right ear hearing loss prior 
to active service.  On the entrance examination, he had a 
puretone threshold of 45 dB at 5000 Hz (converted from ASA 
units to ISO (ANSI) units), which is a hearing loss 
disability under 38 C.F.R. § 3.385.  Also, the entrance 
examiner made a diagnosis of defective hearing, and the VHA 
expert in his May 1999 statement concluded that the veteran 
had a right ear hearing sensory impairment.  

Therefore, the issue is whether the right ear hearing loss 
underwent an increase in disability during service.  Between 
the entrance examination and the separation examination, 
there was actually an improvement in the veteran's right ear 
hearing at 500 and 1000 Hz.  His hearing at 2000 Hertz 
remained the same.  However, there was a diminishment of 15 
decibels at 4000 Hertz.  Under the rating schedule, the 
veteran had Level I hearing in his right ear, both on 
entrance and on separation.  See 38 C.F.R. § 4.87 (1998) 
(effective prior to June 10, 1999); 64 Fed. Reg. 25,202-10 
(May 11, 1999) (effective June 10, 1999).  Also, the amended 
38 C.F.R. § 4.86, regarding exceptional patterns of hearing 
impairment, is not applicable.  See 64 Fed. Reg. 25,202-10 
(May 11, 1999).  Thus, under the rating schedule, there was 
no ratable increase in disability at separation.

As previously noted, there was a measurable worsening of the 
veteran's hearing during service at 4000 Hertz.  The rating 
schedule does not provide a comprehensive and complete basis 
for determining whether a measured worsening of the veteran's 
right ear hearing at 4000 Hertz was an increase in 
disability.  In this case, however, it has not been shown by 
medical evidence that the veteran's right ear hearing loss 
underwent an increase in disability so as to constitute 
aggravation.  

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet.App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet.App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet.App. 36, 40 (1994), and an opinion may be discounted if 
it materially relies on a layperson's unsupported history as 
the premise for the opinion.  Wood v. Derwinski, 1 Vet.App. 
190, 191-192 (1991).  

True, the August 1992 VA examiner noted under the 
audiological history section that there was a decrease in 
hearing in both ears since 1968 when there was an explosion 
on the right side.  However, there is no indication that the 
August 1992 VA examiner reviewed the veteran's service 
medical records.  In fact, it appears that the history was 
given by the veteran.  Therefore, in the absence of 
consideration of such factors as review of longitudinal 
medical data, any opinion based solely on history is of low 
or limited probative value.  See Curry, 7 Vet. App. at 68.  

With regard to the notation in a March 1992 VA outpatient 
treatment record in which the veteran reported that he had a 
traumatic right ear hearing loss that was related to his 
active service, that notation is not competent medical 
evidence because it was simply information recorded by a 
medical examiner and not enhanced by any additional medical 
comment by that medical professional.  LeShore, 8 Vet. App. 
at 409.

As to the veteran's own contentions that his right ear 
hearing loss is related to active service, those assertions 
are not competent evidence.  That is, although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  

On the other hand, the VHA expert in 1999 reviewed the entire 
claims file.  That physician noted that acoustic trauma such 
as from being in proximity to an explosion causes an 
immediate hearing loss (permanent threshold shift).  The VHA 
expert opined that, based on the entrance and separation 
audiometric data, the veteran did not have an immediate 
hearing loss from acoustic trauma in service.  That doctor 
also concluded that the veteran's current degree of hearing 
loss was not reasonably related to his service experience.  
The Board finds this opinion to be of high probative value 
since the expert had the opportunity to review the veteran's 
claims file, complete with medical data, hearing testimony, 
etc.  

In a June 1999 written statement, the veteran's 
representative questioned whether the VHA opinion request 
contained entirely correct information for the VHA expert.  
Initially, the Board points out that the May 1999 request 
cautioned the expert to carefully review the claims file 
before rendering opinions.  The Board observes that the VHA 
expert did review the claims file because, similar to the 
representative's query, it was pointed out that the data 
written on the service entrance examination differed from the 
Board's reference (which had converted from ASA units to ISO 
(ANSI) units on account of the date of the entry examination 
and in order to corroborate the differing systems in use at 
the time of service separation).  Further, the examiner, 
while acknowledging the apparent discrepancy, concluded that 
the hearing loss did not increase in disability due to 
service "regardless of the data set used for comparison."  
Additionally, the VHA expert provided further reasoning by 
evaluating post-service examinations throughout the years and 
in contrast to the service findings.  Therefore, as noted 
above, the Board finds the VHA opinion to be of high 
probative value.   

In light of all the medical evidence of record, the 
preponderance of the evidence is against a finding that the 
veteran's right ear hearing loss increased in severity during 
active service.  Accordingly, service connection for hearing 
loss of the right ear is not warranted.

III.  Entitlement to a Compensable Disability Evaluation 
for Hearing Loss of the Left Ear

Initially, in view of the evidence of record, including the 
veteran's evidentiary assertions that must be presumed to be 
true for purposes of determining whether his claim is well 
grounded, the Board finds that his claim for a compensable 
rating for left ear hearing loss is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  King v. Brown, 5 Vet. App. 19 (1993).  The Board also 
finds that all relevant evidence has been obtained relevant 
to that issue and that the duty to assist the claimant is 
satisfied.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories.

On September 1989 VA audiometry, the puretone thresholds were 
the following:



HERTZ



1000
2000
3000
4000
LEFT
5
15
25
65 

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.

In a December 1989 rating decision, service connection was 
granted for left ear hearing loss, and a noncompensable 
rating was assigned under Diagnostic Code 6100.

VA outpatient treatment records from 1991 and 1992 reveal 
that in September 1991, a mild to moderate high frequency 
sensorineural hearing loss in both ears was noted.  In 
November 1991, it was noted that the veteran's hearing had 
been stable since September 1991.

On August 1992 VA audiometry, the puretone thresholds were 
the following:



HERTZ



1000
2000
3000
4000
LEFT
20
25
45
70 

Speech audiometry revealed speech recognition ability of 98 
percent in the left ear.

At the December 1993 hearing, the veteran testified that his 
left ear hearing loss had gotten worse.  T. at 3.  He said 
that he was a singer and that he could not work because of 
his hearing loss.  Id.

On December 1997 VA audiometry, the puretone thresholds were 
the following:



HERTZ



1000
2000
3000
4000
LEFT
15
20
35
65 

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.

As previously noted, evaluations of defective hearing range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as demonstrated by the results 
of speech discrimination tests together with the average 
hearing threshold levels as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles 
per second.  To evaluate the degree of disability from a 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
Level I for essentially normal acuity, through Level XI for 
profound deafness. 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Codes 6100-6110 (1998) (effective prior to June 10, 1999); 64 
Fed. Reg. 25,202-10 (May 11, 1999) (effective June 10, 1999) 
(38 C.F.R. § 4.85 was amended on June 10, 1999 but with no 
substantive changes in the language with regard to hearing 
disabilities that are not considered "exceptional patterns 
of hearing impairment" under the amended 38 C.F.R. § 4.86).  

Under the amended 38 C.F.R. § 4.86, when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table Via, whichever results in the higher numeral.  Also, 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table Via, 
whichever results in the higher numeral.  64 Fed. Reg. 
25,202-10 (May 11, 1999) (effective June 10, 1999).

The Court has held that when the regulations concerning 
entitlement to a higher rating undergo a substantive change 
during the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that is to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  
Here, 38 C.F.R. § 4.85 and the applicable diagnostic codes 
have not undergone any substantive changes with regard to the 
veteran's hearing loss.  He is not entitled to consideration 
under the amended 38 C.F.R. § 4.86 because he does not have 
puretone threshold of 55 decibels or more in all four 
frequencies and because he does not have a puretone threshold 
of 70 decibels or more at 2000 Hertz.  Therefore, any lack of 
notice to the veteran of the change in the regulations or RO 
consideration of the claims under both old and new evaluative 
criteria will not result in prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Disability evaluations for hearing impairment are derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Where entitlement to compensation has already been 
established, and an increase in disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

Compensation is only payable for the combination of service-
connected hearing loss in one ear and nonservice-connected 
hearing loss in the other ear as if both disabilities were 
service-connected when there is total deafness in one ear as 
a result of service-connected disability and total deafness 
in the other ear as a result of the nonservice-connected 
disability.  38 C.F.R. § 3.383 (1998).

On the August 1992 VA audiometry, the puretone threshold 
average for the left ear was 40 decibels while the speech 
recognition ability for the right ear was 98 percent.  On the 
December 1997 VA audiometry, the puretone threshold average 
for the left ear was 34 decibels while the speech recognition 
ability for the left ear was 100 percent.  Such audiometric 
findings on both examinations reflect Level I hearing in the 
left ear.  The right ear has Level I hearing for rating 
purposes because service connection is not in effect for 
right ear hearing loss.  Mechanical application of the rating 
schedule to the findings on audiometric testing results in a 
noncompensable rating.  38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100 (1998) (effective prior to June 10, 1999); 64 Fed. 
Reg. 25,202-10 (May 11, 1999) (effective June 10, 1999).  
Consequently, a compensable rating is not warranted.


ORDER

The veteran having submitted new and material evidence, the 
claim of entitlement to service connection for hearing loss 
of the right ear is reopened, but service connection for 
hearing loss of the right ear is denied.

A compensable rating for hearing loss of the left ear is 
denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 

